ANDERSON, J.
The trial court proceeded in a legal and orderly manner in organizing the jury, and did not have to supply 12 men before requiring the contestants to pass on those remaining after some had been challenged. — Schieffelin v. Schieffelin, 127 Ala. 14, 28 South. 687. Nor did the contestants have the right to perernp-torily challenge a .juror that had been previously accepted by them.
The ground of contest in no way questioned the right or authority of the proponent to offer the will for proof and probation. The only issue was the validity of the will, and the contestants, by making the contest, waived any right to object to the authority of the propnent to make proof of the will. — Woodruff v. Hundley, 127 Ala. 655, 29 South. 98, 85 Am. St. Rep. 145.
There was no error in overruling contestants’ objections to testimony of witness Montgomery as to conversations with the testator. It does not require an expert to testify as to whether or not a person talked rationally and that his mind seemed clear. We also think the witness was well enough acquainted with the testator to testify to facts stated by him. Nor was there error in the refusal of the court to sustain the motion of contestants to exclude the statement of Williams that the testator “talked rationally.”
*179Tbe proponent bad. tbe right to show tbe value and extent of tbe estate left by tbe testator. If less than tbe exemption allowed tbe widow and minor child (who were tbe beneficiaries under tbe will), tbe will carried it just where tbe law would. — Section 2071 of tbe Code of 1896. And tbe fact that tbe testator gave it by will to those who would be.entitled thereto under tbe law was a circumstance to be considered by tbe jury in passing upon bis sanity. It was not necessary for Bambow to have been an expert to testify as to tbe value of tbe estate. “Nonexperts can give their opinion upon certain subjects, and value is one upon which they can give an opinion; tbe proper predicate being that tbe witness was acquainted or familiar with tbe thing to be valued.”— Southern Ry. v. Morris, 143 Ala. 631, 42 South. 17.
Tbe brief of counsel for appellants merely repeats tbe assignments of error with reference to tbe exception to tbe oral charge of tbe court on pages 45 and 46, and is not such an insistence as tbe rule requires on these questions as to merit their consideration by this court.
If there was error in tbe charge of tbe court, instructing tbe jury to specify tbe grounds of contest in their verdict in case they found for contestant on any of tbe issnes, which we do not decide, it was error without injury, as tbe jury found for tbe proponent upon all tbe issues.
Tyson, C. J., and Dowdell and McClellan, JJ., concur.